internal_revenue_service number release date index number ------------------------------ ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc ita b05 plr-140714-15 date date ----------------------------------------------------- ------- legend taxpayer year partnership ---------------------------------------- state date partner partner property x y z firm a month date date ------- --------------------------- ---------------------- ------------------------------ -------------------------------------------------------------------------------------------------- -------- -------- -------- ------------------------------------------------------------------------ ----------------------------- ------------------- ------------------------ --------------------------- dear ---------------- this letter responds to your letter requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year federal_income_tax return facts plr-140714-15 taxpayer uses the cash_method_of_accounting and has a calendar_year as his annual_accounting_period taxpayer is a member of partnership which is a calendar year-end partnership that files its tax returns using the accrual_method of accounting partnership was organized on date in state as a limited_liability_company taxpayer owns an x percent interest in partnership partner and partner each own y percent and z percent interests respectively partnership’s sole business activity is to own manage and operate property during year partnership negotiated with its lender a reduction of partnership’s business indebtedness encumbering the property as a result of the discharge partnership realized cancellation of indebtedness cod income partnership hired firm to prepare its year tax_return firm concluded that in year partnership realized cod income eligible for exclusion_from_gross_income under sec_108 in preparing partnership’s form_1065 u s return of partnership income a partnership’s accountant at firm prepared and filed with the service form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment making the election under sec_108 to exclude the cod income and to reduce the basis_of_property in conjunction with the filing of its year return partnership issued to taxpayer a year schedule_k-1 partner’s share of income deductions credits etc reporting taxpayer’s allocable share of the cod income in preparing taxpayer’s year schedule_k-1 a reduced taxpayer’s allocable share of cod income by taxpayer’s allocable share of partnership’s excluded cod income during month partnership received additional information about partnership’s cod income in year a prepared partnership’s amended year tax_return including amended schedules k-1 for the three partners a sent amended schedules k-1 to all partners however firm did not file the amended_return because it did not receive form 8879-pe irs 3-file signature authorization for form_1065 from partnership taxpayer timely filed a form_4868 application_for automatic_extension of time to file a u s individual_income_tax_return requesting a six-month extension of time to file taxpayer’s year income_tax return on or about date firm and a prepared and filed taxpayer’s income_tax return for year a did not make a separate election on behalf of taxpayer or advise taxpayer to make an election because a already made the election on partnership’s return partner did not intend and consequently did not make a sec_108 election with his year individual tax_return in reviewing partnership’s return for year the accountant for partner discovered that the return contained an erroneous election at the partnership level instead of at the partner level as required under sec_108 partner contacted taxpayer who in turn notified firm and a of the error firm plr-140714-15 sought legal advice as to the most effective way to remedy the mistake and learned that a private_letter_ruling is required to make the late sec_108 election firm has prepared a corrected amended year form_1065 for partnership and prepared amended schedules k-1 firm has filed a corrected amended year partnership return on date and has issued the amended schedules k-1 to taxpayer and partners taxpayer represents that he relied on firm and a to report the cod income in the most tax-efficient manner for partnership and its members the most efficient approach would have been for taxpayer to make a sec_108 election taxpayer represents that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than each partner would have had if the election had been timely made law and analysis sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the amount excluded from gross_income is applied to reduce basis of depreciable real_property of the taxpayer sec_108 requires a taxpayer to make an election to exclude cod income under sec_108 sec_108 provides that the amount excluded under sec_108 for any qualified_real_property_business_indebtedness does not exceed the excess if any of i the outstanding principal_amount of such indebtedness immediately before the discharge over ii the fair_market_value of the real_property described in paragraph a as of such time reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time sec_108 provides that the amount excluded under sec_108 does not exceed the aggregate adjusted_basis of depreciable real_property determined after any reductions under sec_108 and sec_108 held by the taxpayer immediately before the discharge other than depreciable real_property acquired in contemplation of such discharge sec_108 provides that in the case of a partnership sec_108 and sec_108 are applied at the partner level plr-140714-15 sec_1_108-5 provides that the election under sec_108 is made on the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is made on a completed form_982 in accordance with that form and its instructions sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to make the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the plr-140714-15 government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based on the information submitted by taxpayer we conclude that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 in addition we conclude that granting relief will not prejudice the interests of the government under sec_301_9100-3 conclusion based solely on the submitted information and the facts as represented in the ruling_request we grant taxpayer an extension of days from the date of this letter_ruling to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the income at issue is properly treated as cod income under sec_61 in addition except for the relief granted to make a late election this letter does not rule on whether the income in fact qualifies for exclusion from income under any provision of sec_108 including sec_108 and sec_1_108-5 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-140714-15 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely shareen pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting
